ON MOTION FOR REHEARING.
It is contended that this court overlooked the decisions in Bacon v. Mayor, 86 Ga. 301 (12 S. E. 580), Walker v. Cairo, 27 Ga. App. 323 (108 S. E. 206), and Mayor &c. v. Dean, 124 Ga. 750 (53 S. E. 183). In the Bacon case it was ruled: “Where "the same statute which confers authority for issuing an execution to enforce the payment of an assessment made upon abutting property, to defray the cost of 'improving the street on which such *754property abuts, provides that the defendant shall have the right to file an affidavit denying that the whole or any part of the amount for which the execution issued is due, an affidavit which in one of its grounds sets forth such a recital in express terms as to the whole and every part entitles the defendant to a trial upon all questions of law and all open questions of fact involved in the controversy.” Movant submits that such decision is controlling in the present case, and that his affidavit was in terms of the act of 1925 (Ga. Laws 1925, p. 119), amending the act of 1919 (Ga. Laws 1919, p. 135), in which it was provided that the defendant in execution should have the right to file an affidavit of illegality. The three cases are distinguishable from the instant one, and are not controlling of the question here presented.- The ruling in the Bacon case was based on the act of 1885 (Ga. Laws 1884-5, p. 362) relating to the improvement of streets in Savannah, and providing that, as to an execution issued to enforce the collection of an assessment, the defendant “shall have the right to file an affidavit denying that the whole or any part of the amount for which the execution issued is due, and stating what amount he admits to he due, which amount so admitted to he due shall he paid or collected before the affidavit is received, and the affidavit received for the balance,” etc. (Italics ours.) The act thus provides what language may be employed in the affidavit, and does not make the affidavit subject to the same conditions as'apply to affidavits of illegality to executions generally. The act of 1919 (Ga. Laws 1919, p. 135), as amended by the act of 1925 (Ga. Laws 1925, p. 119), regulating banking.in this State, did not specify the language which might be employed in the affidavit of illegality to an execution after assessment against a stockholder of an insolvent bank, but merely provided in section 20 that “any stockholder shall have the right by affidavit of illegality, as in cases of affidavits of illegality to other executions, to contest his liability for such assessment and the amount and necessity thereof.” (Italics ours.) It is well settled that affidavits of illegality to executions generally must set up facts and not mere conclusions or generalities; and the affidavit authorized under the banking law above mentioned providing that the stockholder shall have the right by affidavit of illegality “as in cases of affidavits of illegality to other executions,” it necessarily follows that an af*755fidavit containing only conclusions instead of facts relied on as a defense is subject to attack. For these reasons the motion for a rehearing is denied. See also Gaskins v. Varn, 178 Ga. 502 (3) (173 S. E. 695). Rehearing denied.

All the Justices concur.